t c summary opinion united_states tax_court james w blackbourn ii and angel m blackbourn petitioners v commissioner of internal revenue respondent docket no 5964-12s filed date james w blackbourn ii and angel m blackbourn pro_se courtney s bacon for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioners are entitled to the first-time_homebuyer credit fthbc claimed on their federal_income_tax return return and are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in georgia on date james w blackbourn ii petitioner purchased a house pincite sycamore drive kennesaw georgia sycamore property while the financing arrangements are less than clear it appears that petitioner obtained a mortgage to finance the acquisition of the sycamore property a second home rider dated date incorporated into the mortgage provided that the continued code of as amended in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure borrower shall occupy and shall only use the property as borrower’s second home borrower shall keep the property available for borrower’s exclusive use and enjoyment at all times and shall not subject the property to an agreement that requires borrower either to rent to the property or give a management firm or any other person any control_over the occupancy or use of the property petitioner moved from wisconsin to live in the sycamore property on or around date petitioners met in date in date mrs blackbourn leased an apartment pincite belcourt parkway roswell georgia belcourt property for a one-year term petitioner would often spend the night at the belcourt property in date when mrs blackbourn’s lease ended she moved into the sycamore property a month later petitioners were married they lived in the sycamore property until date and then moved into a property pincite shaw drive marietta georgia shaw property that they leased until date petitioners moved into another leased property pincite castlemaine circle woodstock georgia castlemaine property and lived there until date on date petitioners purchased a house pincite fred bishop drive canton georgia canton property petitioner used the sycamore property address on his and federal_income_tax returns and claimed home mortgage interest deductions for the sycamore property on schedules a itemized_deductions attached to those returns petitioners used the sycamore property address on their and joint federal_income_tax returns and claimed home mortgage interest deductions for that property on schedules a attached to those returns during through petitioners received mail including various tax documents such as forms w-2 wage and tax statement forms mortgage interest statement and forms 1099-misc miscellaneous income at the sycamore property petitioners also received some of their tax documents at the shaw property during those years petitioner claimed a homestead_exemption with respect to the sycamore property for and petitioners’ return was efiled on date included with the return is a form_5405 first-time_homebuyer credit on which petitioners claimed the fthbc here in dispute the fthbc is attributable to the canton property in the notice respondent disallowed the fthbc for petitioners’ failure to meet the requirement of a first_time_homebuyer and imposed an accuracy-related_penalty under sec_6662 upon various grounds petitioners’ through federal_income_tax returns each include a form_5405 repayment of the first-time_homebuyer credit on those returns petitioners reported a federal_income_tax liability dollar_figure greater than otherwise due because of the fthbc claimed on the return discussion i fthbc like deductions credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed see rule a 308_us_488 292_us_435 89_tc_816 under the circumstances of this case the fthbc as then allowable resembled more a non-interest-bearing loan repayable through increases to a taxpayer’s otherwise due federal_income_tax for subsequent periods than it did a credit see sec_36 petitioners argue that they are entitled to a shift in the burden_of_proof pursuant to sec_7491 however because our resolution of this case is based on the preponderance_of_the_evidence rather than the allocation of the burden of continued sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is defined as any individual and if married such individual’s spouse who has had no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence in question sec_36 138_tc_51 petitioners are eligible as first-time homebuyers if neither petitioner nor mrs blackbourn had a present ownership_interest in a principal_residence during the relevant period see sec_36 goralski v commissioner tcmemo_2014_87 pursuant to sec_36 and petitioners are considered to have purchased the canton property on date accordingly petitioners are eligible as first-time homebuyers only if they had no present ownership_interest in a principal_residence after date and before date according to respondent petitioners were not first-time homebuyers within the meaning of sec_36 with respect to the canton property because petitioner owned and used the sycamore property as his principal_residence during the three-year period preceding petitioners’ purchase of the canton property continued proof we do not consider petitioners’ claim see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 petitioners readily acknowledge that during the relevant period petitioner owned the sycamore property but they contend that the sycamore property was not his qualified principal_residence because his principal residences were instead the belcourt shaw and castlemaine properties during the relevant time furthermore petitioners assert that when petitioner purchased the sycamore property he intended to rent the property as opposed to using it as his principal_residence for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 whether a taxpayer uses a property as his principal_residence depends upon all the facts and circumstances see sec_1_121-1 income_tax regs ordinarily the taxpayer’s principal_residence is the property the taxpayer uses during most of the year see id sec_1_121-1 income_tax regs provides principal_residence in addition to the taxpayer’s use of the property relevant factors in determining a taxpayer’s principal_residence include but are not limited to-- i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated in analyzing whether a taxpayer uses a particular property as his principal_residence we also have considered whether the taxpayer claimed a homestead_exemption for the property see wickersham v commissioner tcmemo_2011_ petitioner claimed a homestead_exemption with respect to the sycamore property for and under georgia law the homestead of each resident of georgia actually occupied by the owner as a residence and homestead shall be entitled to the exemption ga code ann sec west the georgia statutes also provide that a homestead means the real_property owned by and in possession of the applicant on january of the taxable_year and upon which the applicant resides id sec west supp petitioner owned the sycamore property during through in addition to claiming homestead exemptions petitioner claimed home mortgage interest deductions with respect to the sycamore property and he received mail including tax documents and information returns there moreover he resided at the sycamore property during most of even if he often spent the night at the belcourt property that mrs blackbourn leased from date until date with respect to petitioners’ contention that petitioner purchased the sycamore property as rental property we find petitioner’s testimony on the point to be in contradiction to the clause in the second home rider precluding him from renting the property and his occupancy of the property on or around the day he purchased it taking into account all of the facts and circumstances we find on the preponderance_of_the_evidence that the sycamore property was petitioner’s principal_residence for accordingly petitioner is not a first- time homebuyer within the meaning of sec_36 because petitioner is not for and petitioner and or petitioners claimed home mortgage interest deductions for the sycamore property petitioner and or petitioners could properly claim a home mortgage interest_deduction if he and or they paid_or_accrued interest on indebtedness with respect to a qualified_residence see sec_163 a qualified_residence is defined as the taxpayer’s principal_residence within the meaning of sec_121 and one other residence that the taxpayer used as a residence during the taxable_year see sec_163 and ii a first-time_homebuyer petitioners are not first-time homebuyers within the meaning of sec_36 and therefore are not entitled to the fthbc separate and apart from the main issue we note that the deficiency here in dispute does not take into account the repayments that petitioners made with their through federal_income_tax returns with respect to the fthbc claimed on their return because the definition of a deficiency as found in sec_6211 does not take into account the increases in a taxpayer’s federal_income_tax liability for subsequent periods required by sec_36 we cannot address this apparent inequity other than to point out that petitioners’ remedy may lie in filing claims for refund on account of the overpayment of federal_income_tax resulting from the application of sec_36 we expect that in response to any such claims respondent will take the necessary action to ensure that petitioners’ claims for refund if made will be processed consistent with the disallowance of the fthbc here in dispute ii sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for the year in issue relying upon various grounds including a substantial_understatement_of_income_tax respondent argues that they are see sec_6662 a - d sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalty imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax will exceed dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a 290_us_111 sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b the determination of petitioner’s principal_residence during the relevant time is subject_to reasonable disagreement in the light of the circumstances presented we find petitioners acted in good_faith and had reasonable_cause for believing that they were entitled to the fthbc on the basis of their belief that they both qualified as first-time homebuyers because the sycamore property was not petitioner’s principal_residence at any time during the relevant period accordingly petitioners are not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
